The opinion of the Court was delivered by
Mr. Justice Pope.
The complaint was in these words: “The plaintiffs above named, complaining of the defendants *314above named, allege: I. That on or about the day of November, A. D. 1865, Thomas Garrett, late of said county, died intestate, being the owner in fee of the following described real estate, namely, all that piece, parcel or tract of land, containing 508 acres, more or less, situate in the county and State aforesaid. (Here follows the boundaries.) II. That said Thomas Garrett left as his heirs at law surviving him his widow, Elizabeth Garrett, now Elizabeth Moore, his son, the plaintiff, John A. Garrett, his daughters, Mary Pritchard, Ellen DeEoach, Mariah Norton, and Harriet D. Singletary, which latter is one of the plaintiffs. III. That said Mary Pritchard, Ellen DeEoach, and Mariah Morton have since died intestate. IV. That said Mary Pritchard left no husband or lineal descendant surviving her. V. That said Ellen DeEoach left as her only heir at law surviving her, her grand-daughter, the plaintiff, Eouisa Rushing, and being under the age of twenty-one years, her husband, Jacob Rushing, has been appointed her guardian ad litem by the clerk of the court to prosecute this action in her behalf. VI. That said Mariah Norton left surviving her as her only heirs at law John Norton, Davis Norton, George Norton, Mary Norton, Anna Norton, and Charles Norton. VII. That said Elizabeth Moore, widow of the said Thomas Garrett, sold and conveyed her interest in the said premises, purporting to be the entire interest or estate therein, to Edwin W. Moise, by her deed, dated day of A. D. 18 , which was recorded in the proper office in said county, in deed book, page. VIII. That by subsequent conveyances, the defendant, Rosa Weinberg, became and is now the owner of the interest of the said Elizabeth Moore in two separate parts or parcels of the tract of land above described — one parcel thereof containing fifty-two acres, more or less (here follow the boundaries), and another parcel thereof containing 116 acres, more or less (here follow the boundaries). And the defendant, William E. Osteen, is now the owner of the interest of the said Elizabeth Moore in the remainder of the said tract of land, containing 339J acres, more or less (here follow the *315boundaries). IX. That the defendants, and those through whom they derived title to the interest of Elizabeth Moore, have received and enjoyed respectively all the rents, income and profits from the above described several and respective parts or parcels of the said tract of land since the death of the said Thomas Garrett. X. That the parties to this action own the real estate above described as tenants in common, their interest being as follows: The plaintiffs, John A. Garrett, Harriet D. Singletary, and Louisa Rushing, are each entitled to one undivided sixth interest in fee thereof; the plaintiffs, John Norton, David, George, Mary, Anna, and Charles Norton, are each entitled to an undivided l-36th interest in the fee thereof; and the defendants, Rosa Weinberg and William L. Osteen, have each one undivided third interest in fee in such parts or parcels of said tract of land as have been conveyed to them respectively, as above described, subject, nevertheless, to the claims of the plaintiffs for their shares of the rents, income, and profits which have been received and enjoyed by the defendants from the respective parcels in which they own the undivided interests of the widow as aforesaid, and by those through whom they derive title to such interest since the death of said Thomas Garrett. XI. That all the debts of said Thomas Garrett have been paid. XII. That the plaintiffs own no other lands in this State in common with the defendants, and are desirous of a partition of the real estate above described.” (Here follows the usual prayer for judgment in partition cases and an accounting for the rents and profits, &c.)
The defendants interposed a demurrer that two causes of action, separate and distinct one from the other, were united in the complaint, which being overruled by the Circuit Judge, on appeal to the Supreme Court this judgment was affirmed. 43 S. C., 39. The defendants filed an answer, went to trial before a jury, and a verdict having been rendered in their favor, after entry of judgment, plaintiffs appealed to this Court, where the judgment of the Circuit Court was reversed, and the cause remanded to the Circuit *316Court for a new trial. 48 S. C., 28. When it came up for trial thereafter, as soon as the complaint was read in the presence .of the jury, the defendants interposed an oral demurrer, that the complaint failed to state facts sufficient to constitute a cause of action, and reduced the same to writing: “1st. It shows that the plaintiffs have been ousted of the possession of the premises described in the complaint for more than twenty years before the commencement of this action. 2d. It contains no allegation of seizin or possession in the plaintiffs of the premises described in the complaint.”
After argument, the Circuit Judge sustained the demurrer, but in his order therefor allowed the plaintiffs to amend. Both plaintiffs and defendants appealed from this order of his Honor, Judge Klugh. The defendants appealed, because he allowed plaintiffs to amend. At the hearing before this Court, plaintiffs consented that the appeal by defendants should be sustained. The plaintiffs’ grounds of appeal are fourteen in number, and may be included in the report of the case. We will not consider them seriatim, nor as they are presented by appellants, but we trust to be able to answer all the questions fairly arising on the record in our own way.
1 The effect of this demurrer is that, conceding all the alleged facts as they appear in the complaint, the plaintiffs should not be adjudged to be entitled to any relief as against the defendants. The appellants say, in reply, that this demurrer is faulty and should be overruled: First. Because the facts as alleged in the complaint do show a cause of action against the defendants. Second. Because the allegations of the complaint, when construed in connection with, and in subordination to, the two decisions of this Court in this case itself, do show a cause of action. Section 165 of the Code, in subdivision 6 thereof, provides as a cause of demurrer to the complaint: “That the complaint does not state facts sufficient to constitute a cause of action;” while sec. 169 of the Code provides that “If no such objection be taken either by demurrer or answer, *317the defendant shall be deemed to have waived the same, excepting only the objection to the jurisdiction of the Court, and the objection that the complaint does not state facts sufficient to constitute a cause of action.” Now., as a matter of fact, the defendants have answered this complaint, and after trial upon the issues raised by the complaint, and answers have been had, yet this demurrer now under consideration is for the first time interposed. But by a long line of decisions, this Court has held that the demurrer now under consideration may be made at any stage of the proceedings in the Circuit Court. See authorities cited at page 76 of the Code of Procedure of 1893. Therefore, the defendants are entitled to make this demurrer now.
2 *3183 *317To sustain a demurrer, it is necessary to find that some fact, or facts is, or are, omitted which is, or are, necessary to constitute the cause of action. The facts alleged in this complaint are such as plaintiffs suppose necessary to obtain a partition of the lands in controversy between the plaintiffs and the defendants. With this as a guide, let us examine this complaint. 1st. Plaintiffs allege that the land in controversy was owned in fee by Thomas Garrett at the time of his death in November, 1865, and that the heirs at law of Thomas Garrett, at the time of his death, were his widow, Elizabeth Garrett, who is now Moore, and the plaintiff, John A. Garrett, and his four sisters, Harriet Singletary, Mary Pritchard, Ellen DeEoach, and Mariah Norton. 2d. That Mary Pritchard is now dead, leaving no husband or children. 3d. That Ellen DeEoach is dead, but left a child, who is now a minor, giving her name, and that her suit is prosecuted in her name by a guardian ad litem, Jacob Rushing. 4. That Mariah Norton is dead, leaving the six children, all minors, who are plaintiffs. 5. That Elizabeth Moore has conveyed her interests in said lands, purporting to be the entire fee, to Edwin W. Moise, and that the defendants, Weinberg and Osteen, now hold the same, and are taking all the rents and profits to themselves. 6. That plaintiffs and said defendants are now tenants in *318common — now own the said land. 7. That all the debts of Thomas Garrett have been paid. 8. Then judgment of partition is prayed for. This complaint, so far as this demurrer is concerned, is not to be considered as not fully stating the cause of action. If it is defective for want of definiteness in its allegations of fact, the plaintiffs may be required on motion to make it more definite. Reed v. Railroad, 37 S. C., 42; Latimer v. Sullivan, 30 S. C., 111. But a demurrer will not lie for indefiniteness in statement of facts. If Garrett died intestate in 1865, seized in fee of these lands, the law devolves his title upon his heirs at law. Were not facts stated sufficient to carry the title to his widow and children? We think so. If it is competent for one heir at law to convey his share by deed before partition, did not Elizabeth Garrett, afterwards Moore, have that right, and did the complaint so allege? Then, were not these facts alleged as to whom the alienee of Elizabeth Garrett had conveyed the lands derived from Elizabeth Moore, formerly Garrett? That the deed from Elizabeth Moore to Moise purported to convey the fee, could not bind as a statement of fact the plaintiff to the truth of such attempt on Elizabeth’s part. What is the meaning of the word “purport” in the connection with the other allegations of fact in this complaint? Granted that the plaintiff should have stated the dates of all these transactions — the deaths of Ellen DeEoach, Mariah Norton, and Mary Pritchard, as well as when Elizabeth sold to Moise — that was pure indefiniteness of statement, and was not demurrable. Of what use would have been the allegation of possession by these plaintiffs, if the defendants derived their title through alienations from Elizabeth Moore, who was an heir at law of Thomas Garrett along with the plaintiffs? It seems to us, therefore, from all these considerations, that the complaint was not vulnerable, so far as this demurrer is concerned.
*3194 *318But even if these views are faulty, which we do not admit, it seems that the demurrer was not well taken, under the second proposition of plaintiffs. When a cause has once *319been before the Supreme Court on appeal, the judgment of the Supreme Court is conclusive of the issues embraced in the appeal. Our language in the case of Sanders v. Bagwell, 37 S. C., 135, places the position of this Court very clearly: “The effect of the judgment of this Court, simply reversing the first judgment in the Circuit Court, placed the parties litigant in the same plight and condition they had before any trial of the action, with this restriction, that they could not again litigate the same matters that had been passed ^t,pon by this Cotirt, as evidenced by the opinion of the Coitrt accompanying its judgment. It may be as well to state in this connection, in answer to so much of the respondent’s position, ‘that the judgment of the Supreme Court was neither pleaded nor put in evidence;’ that it was not necessary to either plead or put such judgment in evidence. All parties were bound at their peril to give such judgment in the identical action between the same parties with the same attorneys instant and continued recognition and obedience.” It was no longer in the power of the parties to this action to controvert the fact that there was no misjoinder of actions in the case at bar, for this Court had so decided, and its. decision to that effect did not need to be pleaded or offered in evidence; the parties to the action were bound to give such judgment “instant and continued recognition and obedience.” And so, too, John A. Garrett was no longer a party litigant under the second judgment in this case of this Court. Nor could the defense of statute of limitations or the presumption of a grant from lapse of time again be brought in question in this case except under the principles announced in Mr. Justice Gary’s opinion herein. Not only so, but all the facts necessary to support either the first or second judgments would be so included, where the same were settled in such opinions, respectively. We think that while the sections 165 and 169 of the Code establish the right of the defendants to interpose this demurrer at this time, yet that such right must be subordinated to the two judgments of this Court in this identical case. *320To hold otherwise would be to subvert the integrity of a solemn judgment in the very case itself of the Court of last resort. We think, therefore, when the complaint is considered with relation to the judgments of this Court, the demurrer is not well taken.
It is the judgment of this Court, that the judgment of the Circuit Court be reversed, and the cause be remanded to the Circuit Court, to be there tried as heretofore directed.
Messrs. Justices Gary and Jones concur in result.